         Case 1:20-cv-03677-LGS-KHP Document 271 Filed 04/09/21 Page 1 of 4




April 8, 2021
Via ECF
Honorable Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

          Re:      Nichols, et al., v. Noom, Inc., et al., No. 20 Civ. 3677 (LGS) (KHP)

Dear Judge Schofield,

        On behalf of the National Association of Consumer Advocates (NACA) and Public Justice,
we write to request a pre-motion conference under Rule III.A.1 of the Court’s individual rules
regarding our application to file an amicus brief in support of Plaintiffs’ Objections to Judge Par-
ker’s Discovery Order Concerning Production of Hyperlinked Internal Documents (Doc. 260). In
the alternative, we ask that the Court accept this letter as our amicus brief. 1 NACA is an association
of attorneys and consumer advocates committed to representing consumers’ interests. Many of its
members handle complex class actions, where complete discovery of relevant documents is fun-
damental to the case. Public Justice is a legal advocacy organization that focuses on preserving the
civil justice system as an effective tool for holding corporate and governmental wrongdoers ac-
countable and ensuring justice. This issue is of particular importance to the undersigned parties
given (1) their commitment to and experience in the development and application of e-Discovery
principles and best practices and (2) their pursuit of justice. 2
    I.          Introduction
         The parties’ discovery dispute concerns an increasingly important issue in the world of e-
Discovery: How will litigation collections, reviews, and productions be impacted by files stored
and shared solely “in the cloud”? Google Drive—a popular cloud tool that stores files on a cen-
tralized web-based server—allows its users to share documents via hyperlink. The shared file is
not embedded into the email as an attachment, as has been common practice historically; rather,
the file contains an electronic pointer, or hyperlink, to a secure cloud server, allowing the recipient
to access the file if they have the proper user permissions. A user composes a Gmail message,
chooses the relevant Google Drive document, and selects the “Drive link” option to share that file
with another user via hyperlink.3 Google Drive users can entirely forego traditional email attach-
ments. Platforms like this have serious implications in litigation—as is the case here. The Federal


1
  “There is no governing standard, rule or statute prescribing the procedure for obtaining leave to file an amicus brief
in the district court.” Women for Am. First v. De Blasio, No. 20 Civ. 5746, 2020 WL 4904057, at *2 (S.D.N.Y.
Aug. 18, 2020) (Schofield, J.). “As such, the decision to grant leave to file a brief amicus curiae is in the firm discre-
tion of the court.” Id. “The usual rationale for amicus curiae submissions is that they are of aid to the court and offer
insights not available from the parties.” Id.
2
  Amici received invaluable help preparing this brief from Brian Morrison of Tadler Law LLP, which is well-known
for the strength of its e-Discovery practice.
3
  Google explains that for “files created using Google Docs, Sheets, Slides, or Forms,” users can only send files via a
“Drive link” rather than through an “Attachment.” https://support.google.com/mail/answer/2487407?co=GENIE.
Platform%3DDesktop&hl=en (last accessed on Apr. 5, 2021).
       Case 1:20-cv-03677-LGS-KHP Document 271 Filed 04/09/21 Page 2 of 4
Honorable Lorna G. Schofield                                                                           Page 2 of 4


Rules of Civil Procedure provide the framework for parties to deal with this type of evolving tech-
nology while allowing for the reasonable and just exchange of information.
    II.      Background
        Before the advent of cloud-based file sharing and storage, a party could identify relevant
emails and then easily collect and produce any associated attachments to those emails. This is
commonly referred to as a “family complete” production—the email as the “parent” and the at-
tachment as the “child.” These family associations are critically important to the context of the
documents. Emails without their attachments are often bereft of any meaning (i.e., an email stating
“Let me know what you think of the attached” offers nothing to the reader without the accompa-
nying document). Often, emails can seem innocuous on initial review only to later become im-
portant evidence of when or by whom certain documents were shared or exchanged.
        In this case, the parties disagree about the appropriate way to collect and produce Google
Drive documents. Defendants Noom, Inc. and Artem Petakov (collectively, “Noom” or “Defend-
ants”) stated they would search for responsive emails and then separately search for responsive
files on Google Drive. But, as currently set, there will be no apparent association between the two
sources—either on the face of a document or in the metadata. While Noom may produce a respon-
sive email and a responsive Google Drive file, Plaintiffs will have no way of knowing whether
those two documents were ever related or connected. Judge Parker recognized the issue as “an
important one.” See Discovery Order Concerning Production of Hyperlinked Internal Documents,
Doc. 239, at 11 (Mar. 11, 2021).
    III.     Discussion
       Amici urge the Court to reconsider the Discovery Order given the immediate and serious
impact on this case—and on future cases. Traditional emails with attachments may soon account
for a much smaller portion of discovery productions than in the past. Many organizations (includ-
ing law firms) already employ cloud-based file systems for creating, organizing, and sharing files.4
These technologies upend the traditional “parent-child” relationship between an email and its at-
tachment.5 Without any evident connection between a communication and an accompanying
shared file, a receiving attorney would be hard-pressed to identify or discern the significance of
the documents or their intended context.
         Indeed, Noom’s production is inconsistent with well-established discovery requirements.
Noom is producing emails in black-and-white TIFFs without operational hyperlinks, not in their
original form. “Where the party chooses to produce in a method other than as they are kept in the
usual course of business, defendants must produce it ‘in a reasonably usable form or forms.’”
United States ex rel. Rubar v. Hayner Hoyt Corp., No. 5:14-CV-830, 2018 U.S. Dist. LEXIS
158824, at *12 (N.D.N.Y. Sep. 18, 2018) (quoting Fed. R. Civ. P. 34(b)(2)(E)). Noom is not
providing a “reasonably usable form” to Plaintiffs. See Aguilar v. Immigration & Customs Enf't
Div., 255 F.R.D. 350, 355 (S.D.N.Y. 2008) (“Although a party may produce its ESI in another

4
  For example, many of the largest law firms in the country employ iManage or other similar data management soft-
ware. Files are stored in the cloud, and employees share file links with each other—much like the Google Drive plat-
form.
5
  The Sedona Conference® defines a Document Family as “A collection of pages or files produced manually or by a
software application, constituting a logical single communication of information, but consisting of more than a sin-
gle stand-alone record.” The Sedona Conference Glossary, 5th Ed. (2020), at 299. To that end, a hyperlinked file
shared in an email or message could be considered part of a Document Family.
       Case 1:20-cv-03677-LGS-KHP Document 271 Filed 04/09/21 Page 3 of 4
Honorable Lorna G. Schofield                                                                               Page 3 of 4


reasonably usable form, this does not mean that a responding party is free to convert electronically
stored information from the form in which it is ordinarily maintained to a different form that makes
it more difficult or burdensome for the requesting party to use the information efficiently in the
litigation.” (quotation marks omitted)). By not including the hyperlinked files with the emails—or
at least identifying the connection between the two—Noom is neither producing information as
kept in the usual course of business nor in a reasonably usable form. Rather, Noom is making it
far more difficult, if not impossible, for Plaintiffs to use the information—as they are permitted to
do in discovery and at trial.6
        Allowing Noom’s method of production creates practical dilemmas for a receiving party.
For one, the exclusion of a linked file makes it impossible for a receiving party to identify which
custodians sent or received a specific document.7 Additionally, although the Discovery Order
opened the door for Plaintiffs to request specific hyperlinked documents after a review of the initial
production, that task is neither reasonable nor may it even be possible. As an initial matter, a brief
email may seem irrelevant or unimportant, but the hyperlinked file may add significant context
(for example, establishing that a custodian received a certain document on a specified date). How
could an attorney request additional information without knowing the importance of the Google
Drive file? And, if Noom produces a standalone document from Google Drive that turns out to be
a “hot doc,” without the contextual email, Plaintiffs would have no way of knowing whether (and
by whom) it was shared. On an even more basic level, the black-and-white TIFF images Noom
has produced make it more difficult to know whether a hyperlink is even present in an email or
document (it may be unclear whether underlined text is a hyperlink or just underlined text).
        Affirming the Discovery Order could have broad and lasting impacts on discovery in other
cases. The application of the concepts of “in the ordinary course of business” and “reasonably
usable form” would be muted if not rendered meaningless. Such a decision could also have a seri-
ous impact on the collection and production of modern communications.8
        The Court should consider an alternative solution. Indeed, the discovery rules contemplate
parties creatively solving problems by working together. Noom could create a database with only
the responsive emails and their corresponding hyperlinked data and provide database access to
Plaintiffs’ counsel on a limited basis.9 Or Noom could produce metadata identifying the connection
between an email and a Google Drive file—without needing to reproduce the file multiple times.
Either way, Amici urge the Court to put the onus on the producing party here to make its production
“reasonably usable” by Plaintiffs so that they too can fairly use the information in the litigation.



6
  Consider the example of an abbreviated email with a lengthy, important hyperlinked file. Plaintiffs in this litigation
would be hard-pressed to discern “who knew what when” or to employ such a document at deposition or trial with-
out knowing the connection between the two. A witness presented with only the cover email citing to a link may
well have “no recollection” without the benefit of the hyperlinked document. And even if the witness has no recol-
lection, with the hyperlinked document in the record, the story will be quite different than without it.
7
  Plaintiffs’ concern about depositions is not merely hypothetical: if a deponent cannot be shown which files were
associated with an email, the deponent could easily evade substantive questions about those files. See Pom Wonder-
ful Ltd. Liab. Co. v. Coca Cola Co., No. CV 08-6237, 2009 U.S. Dist. LEXIS 134369, at *5 (C.D. Cal. Nov. 30,
2009) (“[P]laintiff must have the ability to identify which attachments belong to which emails.”).
8
  Popular platforms such as Microsoft Teams and Slack allow quick sharing of file hyperlinks.
9
  An alternative option would be to segregate the responsive emails into their own “production email box” and pro-
vide the receiving party proper permissions to access only those emails and attachments.
      Case 1:20-cv-03677-LGS-KHP Document 271 Filed 04/09/21 Page 4 of 4
Honorable Lorna G. Schofield                                                   Page 4 of 4


                                          Respectfully submitted,


                                          National Association of Consumer Advocates,
                                          by
                                          /s/ Stephen Gardner
                                          Stephen Gardner (SG3964)
                                          1680 NW Precision Lane
                                          Bend OR 97703
                                          (541)241-9111
                                          steve@consumerhelper.com

                                          Public Justice, P.C.,
                                          by
                                          /s/ Karla Gilbride
                                          Karla Gilbride (KG7218)
                                          1620 L Street NW, Suite 630
                                          Washington, DC 20036
                                          (202) 797-8600
                                          kgilbride@publicjustice.net

cc:    All counsel of record (via ECF)
       Magistrate Judge Katharine H. Parker (via ECF)
